MEMORANDUM **
Howard L. Boers and Donna M. Boers appeal pro se the district court’s judgment *479dismissing with prejudice their action alleging that certain indemnity payments under the Dairy Indemnity Payment Program were wrongfully applied as an offset against outstanding Farmers Home Administration loans. We have jurisdiction under 28 U.S.C. § 1291, and, after de novo review, Schmier v. U.S.Ct. of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir.2002), we affirm.
The district court properly dismissed the complaint as to the offset issue because that issue had been fully and fairly litigated in the Court of Federal Claims, see Boers v. United States, 44 Fed. Cl. 725 (Fed.Cl.1999), affd, 243 F.3d 561 (Fed.Cir. 2000) (per curiam), cert, denied, 531 U.S. 1179, 121 S.Ct. 1158, 148 L.Ed.2d 1018 (2001), and therefore was barred by res judicata, see In re Imperial Corp. of Am., 92 F.3d 1503, 1506 (9th Cir.1996). The district court also properly dismissed any remaining claims for failure to comply with Fed.R.Civ.P. 8.
The district court did not err in dismissing the complaint without leave to amend because amendment would be futile. See Schmier, 279 F.3d at 824.
Appellants’ remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.